Citation Nr: 0118452	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including as secondary to in-service tobacco use 
and/or nicotine dependence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The RO, in pertinent 
part, denied entitlement to service connection for emphysema.   

In April 1998, the veteran filed a claim for entitlement to 
service connection for emphysema.  In a November 1999 rating 
decision, the RO denied the claim.  In the April 2000 notice 
of disagreement, several respiratory disorders were reported, 
such as chronic obstructive pulmonary disease (COPD).  When 
the RO readjudicated the claim in November 2000, the claim 
was rephrased as entitlement to service connection for 
emphysema, bronchitis, and hypertension, due to tobacco.  For 
these reasons, the Board has recharacterized the issue as 
stated on the title page.     
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The competent and probative evidence of record establishes 
that a chronic respiratory disorder, including as 
secondary to in-service tobacco use and/or nicotine 
dependence, is not related to active service. 


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a), 3.380 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1946 to September 
1947.  Enlistment examination in June 1946 was silent for 
complaints or findings of a respiratory disorder.  His ear, 
nose, throat, and lungs were considered normal, and a chest 
X-ray was negative.  

Service medical records indicate the veteran was treated in 
Okinawa in February 1947 for an acute penile chancroid.  At 
his discharge examination in August 1947, the examiner's 
findings were essentially negative for all systems, noting 
nothing more than the presence of acute pharyngitis.  On the 
medical discharge report where all significant diseases, 
wounds, and injuries were required to be listed, the only 
notation references his aforementioned penile fever blister 
treated in Okinawa in February 1947.      

VA examination in April 1978 showed complaints of shortness 
of breath.  A pulmonary function test disclosed that the 
veteran's vital lung capacity was mildly reduced and that 
flow rates were moderately reduced, consistent with moderate 
obstructive ventilatory defect.  The diagnosis was bullous 
emphysema, bilateral.  

An August 1996 chest X-ray from a private facility showed 
COPD.  In October 1996, the same facility conducted a 
pulmonary function test, and the results revealed moderate 
obstruction with no demonstrable bronchodilator response. 

In a March 1998 rating decision, the RO granted the veteran 
entitlement to a nonservice-connected pension, due in part to 
a 10 percent nonservice-connected evaluation of hypertension 
and 30 percent nonservice-connected evaluation of COPD.

The following month, in April 1998, the veteran filed a claim 
wherein he indicated he had contracted emphysema during 
service "on Okinawa in 1946."  In November 1999, the RO 
denied the claim for entitlement to service connection for 
emphysema.  

In January 2000, the veteran underwent emergency medical care 
at a private facility.  Symptoms were suggestive of acute 
bronchitis, for which he received medication and referral to 
his primary physician for follow-up.  

In March 2000, the veteran submitted a statement to the 
effect that he was treated in Okinawa in 1947 for complaints 
of shortness of breath and coughing as a result of exposure 
to "remains + dust."  In April 2000, he submitted a 
detailed notice of disagreement with the November 1999 rating 
decision.  He reported that he was exposed to "dust and 
human remains," which contributed to his respiratory 
disorder; he provided no other basis for the origin of his 
respiratory disorder.    

In May 2000, the veteran submitted additional argument and 
evidence in reference to his claim.  He argued that the 
diagnosis of pharyngitis noted on his discharge examination 
was related to his complaints of shortness of breath brought 
about by "dry-cold-dust and exposure to remains and the 
exposure to the disinfectants used to facilitate the digging 
of the latrines we had to dig."  He provided a brief 
transcript of an April 2000 incident at the VA outpatient 
clinic in Los Angeles, California, wherein he was briefly 
mistaken for another patient.  He also submitted news 
articles pertaining to two former staff attorneys at the 
Board who were convicted of altering claims files during the 
early to mid-1990's.

In his November 2000 substantive appeal to the Board (VA Form 
9), the veteran stated that he began smoking cigarettes 
during active service and that his smoking, in combination 
with his conditions and duties during service, contributed to 
the current chronic respiratory disorder.  In November 2000, 
the RO reconsidered his claim of entitlement to service 
connection for a respiratory disorder to include the issue of 
tobacco use and determined the claim was prohibited by law, 
citing U.S.C. § 1103.           

During an informal conference with a decision review officer 
from the RO in March 2001, the veteran stated he was first 
diagnosed with a chronic respiratory disorder in 1971.  The 
reviewing officer noted that "the veteran clearly 
understands the futilely [sic] of his claim."

In May 2001 at the Los Angeles, California RO, the veteran 
appeared and testified via videoconference before the 
undersigned Board Member.  Due to extensive inaudible 
sections of the recorded hearing, a motion to correct the 
transcript was granted in June 2001 and made part of the 
record, as it reflects clarification of the testimony adduced 
at the hearing.  

At the May 2001 videoconference hearing, the veteran stated 
that his service medical records documenting treatment of a 
penile blister were wholly inaccurate and that his 
hospitalization during that same period was actually for the 
treatment of respiratory complaints, adding that his alleged 
1947 treatment for respiratory complaints was his only in-
service treatment.  Transcript, p. 3-4.  Thereafter, he was 
not treated until 1967, by a physician he did not identify by 
full name or address, according to his testimony.  Lastly, he 
added that he was currently undergoing VA treatment for a 
chronic respiratory disorder.  Tr., p. 4-5.    


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due 
to the inherent nature of the disease.  38 C.F.R. § 3.380.

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  Id.

VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997) provides that, if 
a veteran can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to 38 C.F.R. § 3.310(a), which 
provides for "secondary service connection."  Where, 
however, the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-
97 further notes that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  That is, service connection may 
be granted only if a tobacco-related disability was 
manifested during service or within any applicable 
presumptive period.  38 U.S.C.A. § 1103 (West Supp. 2000).  
This statute, however, applies only to claims filed after 
June 9, 1998.     

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.102 (2000);  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).





Analysis
 Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal. Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).   

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
has been identified and obtained.  A review of the record 
shows that the RO has obtained the veteran's service medical 
records.  It was initially presumed the veteran's service 
medical records were lost or destroyed as a result of the 
1973 fire at National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Since at least March 2001, when an informal 
conference was held before a decision review officer, it has 
been established that the service medical records were not 
destroyed.  


The veteran continues to insist the record is incomplete due 
to missing service medical records.  His submission of 1995 
news articles (without accompanying explanation) about the 
criminal convictions of Board attorneys who altered claims 
files suggests either his concern regarding the general lack 
of integrity in the adjudication process or the possibility 
his claims file was one of the altered files.  The Board 
notes that the instant claim is the first claim presented to 
the Board; therefore, there is no possibility his claim was 
among those altered several years ago.  Nevertheless, since 
it remains possible that a portion of the service medical 
records were in fact destroyed in 1973 at the NPRC, the Board 
will proceed with due consideration to the heightened duty 
accorded such cases.  O'Hare, supra.  

The veteran's April 2000 notice of disagreement cited recent 
treatment at a private facility in Los Angeles, California, 
for acute respiratory distress, and this evidence has since 
been received and considered.  He also indicated in his 
notice of disagreement that he had a copy of records from a 
1971 admission to a private facility; however, he never 
submitted a copy.  If the veteran wishes assistance, he 
cannot passively wait for it in circumstances where he can 
obviously assist in obtaining the putative evidence.  Wamhoff 
v. Brown, 8 Vet. App.  517 (1996).  

There is also reason to believe he does not have a copy of 
the reported 1971 hospital admission.  In his VA Form 9, the 
veteran explained that he actually received treatment in 
1971, 1977, and 1978 at the private facility discussed in his 
notice of disagreement.  He then conceded that he was 
informed by the facility that there were no records of 
hospitalization at that facility.  The Board thus concludes 
there is no duty to request these records.  Counts v. Brown, 
6 Vet. App.  473, 476 (1994) (where veteran stated during 
personal hearing that he had attempted to obtain records, but 
had ascertained that they did not exist, held, no violation 
in the duty to assist.).  

As recently as the May 2001 videoconference before the 
undersigned Board Member, the veteran has indicated he is 
currently receiving treatment at a VA medical facility.  The 
Board finds that this evidence need not be obtained, given 
the sufficient evidence already in the claims file 
establishing a current disability of a respiratory nature.  
For reasons set forth below within the analysis of service 
connection, the possibility that any outstanding records 
contain a nexus opinion by itself serves as insufficient 
reason for an additional request for records.

The veteran also indicated at the May 2001 videoconference 
that he first received private treatment for his respiratory 
disorder in 1967.  Since this is potential evidence of 
treatment 20 years after discharge, it would not aid in 
substantiating the claim because, as noted above, there is 
sufficient evidence of a current disability, and issues of 
chronicity or continuity of symptomatology are immaterial in 
light of entirely no competent evidence of in-service 
symptomatology.  Furthermore, VCAA requires the veteran to 
adequately identify the missing records.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The hearing testimony, 
including the statements in the motion to correct the hearing 
transcript, failed to provide a full name or address for the 
1967 physician.  The Board considers this to be an inadequate 
identification of missing records.  
 
As to whether a VA examination is appropriate, the Board 
finds that it is not, because the competent and probative 
evidence fails to establish any in-service event, injury, 
diagnosis, or treatment for a respiratory disorder, and this 
deficiency cannot be overcome by a VA examination, which 
would only assist in revealing the current state of his 
disability.  Schafrath v. Derwinski, 1 Vet. 589, 595 (1991).  
Discussed in detail below, the Board has considered the 
veteran's own contentions in favor of his respiratory 
disorder claim.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for a claim of entitlement to service connection 
for a chronic respiratory disorder.  The RO informed the 
veteran of the evidence needed to support his claim via the 
rating decisions and statements of the case.  These 
documents, as well as other similarly prepared documents have 
informed the veteran of the substance of the requirements for 
entitlement to the claimed benefit and the rationale for not 
awarding the benefit sought.  

The Board also notes that there was an accredited 
representative during the course of this appeal until the 
veteran revoked the representative's power of attorney in 
March 2001.  At that time the veteran had an informal 
conference with the RO decision review officer during which 
all aspects of his claim were discussed.  Since then, the 
veteran has independently reviewed the claims file, provided 
written argument regarding the issue on appeal, and attended 
the videoconference hearing without the assistance of 
representation.  

Additionally, the Board notes that the veteran's underlying 
argument or contention is that he has a chronic acquired 
variously diagnosed respiratory disorder related to his 
period of service to include on the basis in-service tobacco 
use and/or nicotine dependence.  In passing the Board notes 
that as reported earlier, the RO recharacterized the 
veteran's claim of service connection for a respiratory 
disorder to include hypertension.  In a subsequent statement, 
the veteran clarified that he was claiming service connection 
for pulmonary hypertension as part and parcel of his 
variously diagnosed respiratory disorder.  

The Board finds no procedural deficiency in the RO's 
adjudication as the RO merely recharacterized the issue on 
appeal to include the veteran's contention of incurrence of a 
chronic acquired respiratory disorder, no matter how 
classified, to include as secondary to in-service tobacco use 
and/or nicotine dependence.  The RO was essentially 
readjudicating the veteran's underlying claim of service 
connection for a chronic acquired respiratory disorder, and 
the veteran has been afforded ample opportunity to present 
evidence and arguments referable to his claim by way of an 
informal conference with the decision review officer at the 
RO, via a videoconference hearing before the undersigned, and 
through submissions of numerous written statements.  He has 
been apprised of all pertinent criteria applicable to his 
claim, and as noted above, was given the opportunity to 
identify any additional evidence in support of his claim.  
Given the facts of this case, the Board finds that VA can 
provide no further assistance to him that would aid in 
substantiating the claim.  


In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

 Service connection  

The Board initially notes that the recently enacted 
legislation prohibiting service connection on the basis that 
it resulted from disease attributable to the use of tobacco 
products during service is inapplicable to the present claim.  
38 U.S.C. § 1103 applies only to claims filed after June 9, 
1998.  Although the veteran did not raise the issue of 
tobacco use until November 2000, the claim for entitlement to 
service connection for a chronic respiratory disorder has 
been pending since his informal claim was filed in April 
1998.  Since the application date precedes the June 1998 cut-
off date, section 1103 is inapplicable to the present claim, 
such that the RO erred in applying the new law in its 
November 2000 rating decision.  Once the veteran shows or 
alleges the existence of evidence of a disability, his claim 
is to be developed for relevant evidence under any and all 
possible theories of entitlement that may result in a grant 
of service connection.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  

The record contains more than adequate documentation of a 
current disability of the veteran's respiratory system.  Both 
VA and private physician records show treatment throughout 
the latter half of the 1990's for various respiratory 
disorders, such as COPD and emphysema.  In fact, he is 
currently receiving a nonservice-connected pension in part 
due to diagnoses and treatment related to hypertension and 
COPD.  Hickson, supra.   

Thus, the claim for entitlement service connection for a 
chronic respiratory disorder turns to the question of whether 
the competent and probative evidence establishes that this 
disability was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed post-
service.  Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 


Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Discharge examination noted acute pharyngitis.  The remainder 
of the service medical records, however, are entirely devoid 
of any complaints, diagnosis, or treatment of a respiratory 
problem.  His period of active service spanned no more than 
15 months, during which there are no reported respiratory 
symptoms, isolated or otherwise.

The veteran contends that during the period he was documented 
as receiving treatment for a penile blister, in February 1947 
in Okinawa, he was actually admitted for respiratory 
complaints.  The Board finds this contention entirely without 
substantiation.  Two separate medical reports, one for 
admission and one for discharge, clearly establish he was 
only treated for his penile blister.  Discharge examination 
seven months later again listed this incident as his only in-
service injury or illness.  

In response to this adverse evidence, the veteran points to 
the discrepancy in the discharge report that indicates he was 
treated for a penile blister in February 1946 instead of 
February 1947.  The Board finds that this is likely a 
clerical error; he did not enlist until June 1946, and the 
notation identifies the location of treatment as Okinawa, and 
other records confirm treatment at that location.  In no way 
does such a minor typographical mistake on the discharge 
examination limit the highly probative value of this record, 
especially when viewed with the other service medical 
records.  





In the alternative, the veteran has also contended that other 
service medical records, which do show respiratory treatment, 
are missing or destroyed and that the minimal number of 
available service medical records support his assertion.  The 
Board finds this argument unpersuasive.  He testified his 
only respiratory treatment during service was in February 
1947, but other treatment at the same facility during the 
same period would have, in all likelihood, been associated 
with these other records of treatment.  

In further support of the accuracy and completeness of the 
service medical records, his discharge examination in 
September 1947 only indicated treatment for a penile blister.  
Indeed, the discharge examination indicated he was currently 
experiencing acute pharyngitis, but an acute disorder does 
not intimate he was hospitalized for a similar problem seven 
months earlier.  

In his earlier submissions to VA, the veteran stated his 
exposure to poor respiratory conditions, namely cold dust and 
sewage triggered his chronic respiratory disorder. (He 
reported exposure to "human remains," but there is no 
indication he served on a burial detail or was engaged in 
combat.  His written submissions elaborate about building 
latrines, etc., such that the Board has construed his use of 
the term "human remains" to mean human excrement.)  

Even when assuming he was exposed to these conditions, the 
whole evidentiary showing reflects that any manifestation of 
respiratory dysfunction (none are documented) subsided in the 
absence of those conditions, and can generally be regarded as 
acute, healing without residuals.  His acute pharyngitis at 
the time of discharge supports this assessment.  38 C.F.R. 
§ 3.380. 

In his later submissions to VA, the veteran stated his in-
service cigarette smoking contributed to his chronic 
respiratory disorder.  The only evidence of in-service 
smoking is derived from his own statements that he began 
smoking in service because cigarettes were generally issued 
with his rations.  
Although he is competent to make such statements, as 
discussed in Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), the probative value is minimal at best, given that 
there is no competent corroborating evidence of in-service or 
continued post-service tobacco use without an intervening 
break in addiction.  To be sure, the veteran has never stated 
nicotine dependence caused an ongoing habit of smoking, which 
has in turn caused his chronic respiratory disorder.  
38 C.F.R. § 3.310(a).  In his VA Form 9, he argued that the 
combination of smoking and respiratory allergens during 
active service contributed to his current chronic respiratory 
disability.  VAOPGCPREC 19-97.    

The veteran's statements made in connection with this claim, 
especially when viewed in the context of the record as a 
whole, casts serious doubt on his credibility.  His 
contentions are at odds with the service medical records, and 
he noted evidence of private facility treatment at a facility 
that reports no record of treatment.  He initially filed his 
claim for "emphysema" in April 1998, yet he did not mention 
in-service tobacco use until November 2000.  

Without competent and probative evidence of continued 
nicotine dependence since active service or any in-service 
symptomatology of a respiratory disorder, tobacco-caused or 
otherwise, the Board concludes that there is no in-service 
incurrence of a disease or injury.  Hickson, supra.  There 
are no competent opinions establishing a nexus between his 
current disability and an in-service incurrence.  If there 
were, they would lack any probative value because it would be 
based upon an unestablished in-service incurrence of a 
disease or injury.    

The veteran was discharged from service in 1947, and he 
testified that he did not receive relevant treatment until 20 
years after discharge in 1967.  He admitted to the RO's 
decision review officer that he was not diagnosed with a 
chronic respiratory disorder until 1971, approximately 24 
years after service.  Seven years later in 1978, VA 
considered his lung capacity only mildly reduced.  Thus, the 
Board finds there is hardly persuasive evidence of continuity 
of symptomatology.  Moreover, without the claimed disease 
identity sufficiently established during service, a showing 
entirely after discharge for the purpose of showing 
chronicity or continuity of symptomatology would not support 
the claim.  38 C.F.R. § 3.303(b).   

The only evidence relating the established respiratory 
symptoms and subsequent diagnoses to service is the veteran's 
own statements.  He is competent to report his reported 
complaints during service, which he did, yet his reported 
complaints and treatment should, in this case, be disregarded 
due to his lack of credibility.  At best, his statements are 
probative only insofar as they suggest a possibility he 
experienced a transitory, acute disease process.  38 C.F.R. 
§ 3.380.  

As for the veteran's opinions linking the in-service 
respiratory complaints to current diagnoses, they cannot 
constitute competent medical evidence since he is a lay 
witness who cannot render medical opinions on causation or 
etiology.  Espiritu, supra.  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic respiratory 
disorder.  Gilbert, supra.  


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, including as secondary to in-service tobacco use 
and/or nicotine dependence is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 





